Citation Nr: 0113296	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the appellant is entitled to accrued benefits.

2.  Whether the appellant is entitled to Department of 
Veterans Affairs (VA) death pension benefits.


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from December 1944 to May 
1947.  He died in April 1999.  The appellant in this matter 
is a former spouse.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  Before his death, the veteran had a pending 
claim of service connection for rheumatic heart disease.  A 
review of the record shows that in a September 1991 decision, 
the Board determined that the veteran had not submitted new 
and material evidence to reopen a previously denied claim of 
service connection for rheumatic heart disease.  He appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  

While his case was pending before the Court, his 
representative and counsel for VA filed a joint motion 
requesting that the Court vacate the Board's September 1991 
decision and remand the case for further development and 
readjudication.  In September 1992, the Court granted the 
joint motion for remand and the case was returned to the 
Board for compliance with directives that were specified.  In 
furtherance of this, the Board obtained an opinion from an 
independent medical expert in April 1993.  After reviewing 
the opinion (along with the other records on file), the Board 
in August 1993 determined that new and material evidence had 
been submitted.  The claim of service connection for 
rheumatic heart disease was reopened.  The Board then 
remanded this matter to the RO for further development and 
consideration of the claim on a de novo basis.

In a November 1994 rating decision, the RO denied service 
connection for rheumatic heart disease.  The case was then 
returned to the Board for further appellate consideration.  
In July 1996, the Board found that service connection for 
rheumatic heart disease was not warranted.  The veteran again 
appealed the Board's decision to the Court.

While the case was pending before the Court, the veteran's 
representative and counsel for VA filed a second joint motion 
requesting that the Court vacate the Board's July 1996 
decision and remand the case for further development and 
readjudication.  In November 1997, the Court granted the 
joint motion for remand and the case was returned to the 
Board for compliance with directives that were specified.  In 
April 1998, the Board remanded the matter to the RO for 
additional development as specified in the joint motion.  In 
April 1999, while the matter was in remand status, the 
veteran died.  

As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  Consequently, previous claims raised by the veteran 
before the Board and the Court are not before the undersigned 
at this time.  Notwithstanding, although a pending claim does 
not survive a veteran's death, certain individuals may be 
entitled to accrued benefits under certain conditions.  See 
38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  This 
current matter comes to the Board from a December 1999 
determination of the RO that the appellant was not entitled 
to accrued benefits or VA death benefits as she was not 
legally married to the veteran at the time of his death.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in July 1991.

2.  In February 1998, a Washington State court issued a 
divorce decree, ending the marriage of the veteran and the 
appellant.  

2.  The veteran died in April 1999.

3.  At the time of the veteran's death, he and the appellant 
were not legally married. 


CONCLUSIONS OF LAW

1.  As the appellant is not a proper claimant for any accrued 
benefits due the veteran at the time of his death, there is 
no legal basis for payment of any such benefits to her.  
38 U.S.C.A. §§  5121, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000 (2000).

2.  The appellant is not entitled to VA death benefits as the 
surviving spouse of the veteran.  38 U.S.C.A. §§ 101(3), 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.50 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  The 
VCAA contains extensive provisions modifying the adjudication 
of all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The VCAA eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  However, since there is no 
dispute as to the evidence in this case, but only as to the 
law and its meaning, the concept of "well groundedness" is 
not found applicable.  See Sabonis v. Brown, 6 Vet. App. 426 
(1996).  Thus, much of the changes applicable to the VCAA 
have no impact on this case. 

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the appellant has been effectively notified of the 
evidence required to substantiate her claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The appellant has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim in multiple communications from the 
RO.  The threshold issue in this case is the very narrow 
question of whether the appellant is entitled to accrued 
benefits or VA death pension benefits.  The appellant has 
been properly notified of what evidence is necessary.  The 
appellant has also had an opportunity to respond with 
additional evidence or argument on this ground for denying 
her claim.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the appellant to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the appellant are to be 
avoided.)  In light of all of these considerations, the Board 
finds that it is not prejudicial to the claimant to proceed 
to adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The facts in this case are not in dispute.  The veteran and 
the appellant were married in July 1991 in the State of 
Washington.  They were divorced in February 1998.  The record 
contains a copy of the final decree of dissolution issued by 
a court of the State of Washington.  In April 1999, the 
veteran died.  The record contains a certificate of death 
issued by the State of Washington showing that the veteran 
was a resident of that state at the time of his death.

In December 1999, the appellant submitted an application for 
VA death pension benefits.  On her application, she indicated 
that in February 1998, her marriage to the veteran had been 
terminated by divorce.

By letter dated later that month, the RO notified the 
appellant that she was not entitled to accrued benefits or 
death pension benefits as she and the veteran had been 
legally divorced at the time of his death.  The appellant 
appealed the RO's determination.  She alleged that the 
veteran had physically assaulted her, causing their 
separation.  She also claimed that their divorce should be 
"set aside" because the veteran was "manipulated into 
getting it by [a physician] who knew of and took advantage of 
[the veteran's] paranoia."  

Analysis

Under 38 U.S.C.A. § 5121, upon the death of a veteran, 
periodic monetary benefits to which he or she was entitled on 
the basis of evidence in the file at the date of death, and 
due and unpaid for a period of not more than two years prior 
to death, may be paid to the living person first listed as 
follows:  (1) his spouse, (2) his children (in equal shares), 
(3) his dependent parents (in equal shares) or the surviving 
parent.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In all 
other cases, only so much of the accrued benefit may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  Id.  

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2000) and 38 C.F.R. § 3.50 (2000).  The term 
"marriage" means a marriage valid under the law of the 
place where the parties resided at the time of the marriage, 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 C.F.R. § 3.1(j) (2000). 

Subject to certain requirements, death pension is payable to 
a veteran's surviving spouse because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a).  

The term "surviving spouse" is defined in pertinent part as 
a person of the opposite sex who (1) was the lawful spouse of 
a veteran at the time of the veteran's death, and (2) who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse), and (3) who has 
not remarried.  38 U.S.C.A § 101(3) (West 1991); 38 C.F.R. § 
3.50 (2000).

As noted above, the veteran and the appellant were divorced 
in February 1998.  The appellant has not disputed that fact, 
but asserts that she is entitled to VA benefits because their 
separation and divorce resulted from the veteran's abuse.  
However, even assuming (for the sake of argument) that her 
allegations are true, the exception provided for a surviving 
spouse who is without fault in a separation from the veteran 
applies only where there was a separation without divorce.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50 (2000).  

Simply stated, if appellant and the veteran had been merely 
separated at the time of his death, the Board could consider 
her allegations regarding the reasons for their separation.  
However, since the appellant and the veteran were legally 
divorced at the time of his death, the cause of the divorce 
is not relevant under the applicable VA law and regulations 
in this appeal.  The fact that the marriage was no longer in 
effect is significant to the outcome of this case.  The 
reason for the divorce is not relevant.  Consequently, the 
appellant's allegations regarding why the marriage ended are 
not relevant.  Because the appellant and the veteran were 
legally divorced at the time of his death, the law precludes 
her from being recognized as his surviving spouse for 
purposes of receiving VA death pension benefits.  38 C.F.R. 
§ 3.50.

For the same reason, she is not a proper claimant for any 
accrued benefits due the veteran at the time of his death.  
As noted above, 38 U.S.C.A. § 5121 provides an exclusive list 
of persons eligible for payment of accrued benefits on the 
veteran's death.  However, the appellant does not fall under 
any of the categories of payees specified in that statute.  
The appellant is not the spouse of the veteran and the record 
does not show (nor does she contend) that she bore the 
expense of the veteran's burial or last illness.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

While the appellant has not disputed that she and the veteran 
were divorced in February 1998, she now argues that the 
divorce should be "set aside" because the veteran was 
allegedly "manipulated" into filing for a divorce.  

VA regulations provide that the validity of a divorce decree 
will be questioned by VA only when such validity is put in 
issue by a party or a person whose interest in a claim for 
benefits would be affected thereby.  

In this case, the Board does not have the authority to "set 
aside" a valid divorce under the laws of the State of 
Washington.  Where, as here, the issue is whether the veteran 
is single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting the 
validity of divorce.  38 C.F.R. § 3.206(a) (2000).  In this 
case, the appellant has not argued that either she or the 
veteran was not a bona fide domiciliary of the State of 
Washington or that the Washington courts otherwise lacked 
jurisdiction over the parties or the subject matter.  See 38 
C.F.R. § 3.206(a); see also Rev. Code Wash § 26.09.030.  The 
Board must note that both the veteran and the appellant were 
represented by counsel in the divorce proceedings.  The Board 
also notes that there is no indication that the State of 
Washington has voided or otherwise modified the decree of 
dissolution, nor has the appellant so contended.  See Rev. 
Code Wash. § 26.09.150 (Under Washington state law, a decree 
of dissolution is final when entered, subject to the right of 
appeal); see also Wash. CR 60 (regarding petitions for relief 
from a final judgment, order, or proceeding).  

Based on the evidence demonstrating that the veteran and the 
appellant were legally divorced in February 1998 under the 
law of the State of Washington (more than one year prior to 
the veteran's death), the Board finds that the appellant may 
not be recognized as the surviving spouse of the veteran for 
the purpose of receiving VA death benefits, nor is she a 
proper claimant for accrued benefits.  If the appellant 
wished to contest the divorce, she should have done so with 
the State of Washington, not with the Board.  The undersigned 
simply does not have the authority to overrule a valid 
divorce decree.  Consequently, as there is no legal authority 
to permit the benefits sought by the appellant, the appeal 
must be denied.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  

Finally, it is noted that although her statements are not 
entirely clear, it appears that the appellant feels that she 
is entitled to "her" portion of the pension benefits the 
veteran was receiving prior to their divorce, apparently 
because at one time she filed a claim for an apportionment.  
In that regard, the record shows that the veteran was awarded 
nonservice-connected pension benefits, effective July 1984.  
After notifying the RO of his July 1991 marriage to the 
appellant, he was awarded an additional allowance for a 
spouse.  In July 1997, the appellant contacted the RO and 
requested that the "spousal portion" of the veteran's 
pension benefits be sent to her separately.  In October 1997 
letters to the appellant and the veteran, the RO explained 
that before a veteran's benefit could be apportioned for his 
dependents, it must be shown that the apportionment would not 
create an undue hardship for the veteran and that the 
dependents' need for an apportionment be established.  See 38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 
(2000).  Both the veteran and the appellant were asked to 
provide information regarding their monthly income and 
expenses.  The veteran responded to the RO's request for 
information, but the appellant did not.  

In January 1998, the RO notified her of the denial of her 
claim, as well as her procedural and appellate rights.  She 
did not appeal the RO's determination and it is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.158, 
20.1100 (2000).  Based on the foregoing, the Board finds that 
the mere fact that the appellant once claimed apportionment 
of the veteran's VA pension benefits during his lifetime does 
not now entitle her to any VA benefit, especially in light of 
the fact that she abandoned that claim and it became final.  
Id.  

ORDER

Entitlement to accrued benefits and VA death pension benefits 
is denied.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 

